           Case 7:19-cv-04633-NSR Document 11 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN McKINS,

                                Plaintiff,

                    -against-                                     19-CV-4633 (LLS)

TARA PYE; JOANNE RUSSO-LANZA;                                          ORDER
UNITED HEBREW SOUNDVIEW SENIOR
LIVING,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

         By Mandate dated June 12, 2020, the United States Court of Appeals for the Second

Circuit vacated this Court’s October 2, 2019 judgment, and remanded this action for further

proceedings. (ECF No. 10.)

         Accordingly, the Court directs the Clerk of Court to vacate the July 22, 2019 order to

amend (ECF No. 4), and the October 2, 2019 order of dismissal and civil judgment (ECF Nos. 5,

6).

SO ORDERED.

Dated:     June 29, 2020
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
